Name: Commisson Implementing Regulation (EU) 2019/772 of 16 May 2019 amending Regulation (EU) No 1300/2014 as regards inventory of assets with a view to identifying barriers to accessibility, providing information to users and monitoring and evaluating progress on accessibility (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  economic geography;  information and information processing;  information technology and data processing;  European construction;  land transport;  social affairs
 Date Published: nan

 27.5.2019 EN Official Journal of the European Union LI 139/1 COMMISSON IMPLEMENTING REGULATION (EU) 2019/772 of 16 May 2019 amending Regulation (EU) No 1300/2014 as regards inventory of assets with a view to identifying barriers to accessibility, providing information to users and monitoring and evaluating progress on accessibility (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 5(11) thereof, Whereas: (1) Pursuant to Article 7 of Commission Regulation (EU) No 1300/2014 (2), chapter 7 of the Annex of Regulation (EU) No 1300/2014 is to be amended in order to specify the characteristics of the inventory of assets, including the content, data format, functional and technical architecture, operating mode, rules for data input and consultation, and rules for self-assessment and designation of the entities responsible for data provision. (2) Pursuant to Article 5(1) of Regulation (EU) 2016/796 of the European Parliament and of the Council (3) and Article 7(2) of Regulation (EU) No 1300/2014 a working party was established in order to make a proposal for a recommendation as regards the minimum structure and content of data to be collected for the inventory of assets with a view to identifying barriers to accessibility, providing information to users and monitoring and evaluating progress on accessibility. That working party completed its work in May 2017, and as a result, the Agency finalised the recommendation ERA-REC-128 for amending Regulation (EU) No 1300/2014. (3) The Inventory of Assets is a static tool indicating the existence of the equipment and is therefore not intended to provide information on the status and functioning of the equipment. (4) Where a station, or elements thereof, undergoes an upgrade, renewal or any work foreseen by a national implementation plan in accordance with Article 8 of Regulation (EU) No 1300/2014, the information related to the compliance of that work with Regulation (EU) No 1300/2014 of the station, or elements thereof, should be collected. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1300/2014 is amended as follows: (1) The following Article 7a is inserted after Article 7 Article 7a Collection, maintenance and exchange of accessibility data 1. Within nine months after 16 June 2019, each Member State shall decide which entities are in charge of collecting, maintaining and exchanging the accessibility data. 2. Member States may ask the Commission for an extension of the time limit. This extension shall be exceptional, duly justified and limited in time. In particular it is considered to be justified if the data collection tool and the operating modes as set out in the Annex of this regulation are not made available and fully operational by the European Union Agency for Railways two months following its entry into force. 3. For each station, there shall be an entity responsible for exchanging the accessibility data. 4. Collection and conversion of data shall be finalised within 36 months following the entry into force of this Regulation. 5. Until the architecture for data exchange described in sections 7.2, 7.3 and 7.4 of Annex I to Commission Regulation (EU) No 454/2011 (*1) is completely operational, the exchange of the accessibility data shall consist of transfer of that data to the European Railway Stations Accessibility Database (ERSAD) hosted by the European Union Agency for Railways. (*1) Commission Regulation (EU) No 454/2011 of 5 May 2011 on the technical specification for interoperability relating to the subsystem telematics applications for passenger services  of the trans-European rail system (OJ L 123, 12.5.2011, p. 11)." (2) The Annex is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Commission Regulation (EU) No 1300/2014 of 18 November 2014 on the technical specifications for interoperability relating to accessibility of the Union's rail system for persons with disabilities and persons with reduced mobility (OJ L 356, 12.12.2014, p. 110). (3) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). ANNEX The Annex to Regulation (EU) No 1300/2014 is amended as follows: (1) In Chapter 2, section 2.3, the following paragraph is inserted after the first sentence: Accessibility data Accessibility data consists of the information related to the accessibility of passenger railway stations that needs to be collected, maintained and exchanged, that is to say, of a description of the characteristics and equipment of the passenger railway stations. Where relevant that description is complemented by the information regarding the stations' state of conformity to this TSI. (2) In Chapter 7, section 7.2, sub-section 7.2.1, the following sub-sections are inserted: 7.2.1.1. Inventory of assets  infrastructure 7.2.1.1.1. Functional and technical architecture The functions of the inventory of assets consist of: (1) identifying the existing obstacles and barriers to accessibility; (2) providing practical information to users; (3) monitoring and evaluating progress on accessibility. The architecture for the exchange of accessibility data is provided for in Regulation (EU) No 454/2011 (TAP TSI). The following standards shall apply for the formatting and exchange of accessibility data: (1) CEN/TS 16614-1:2014 Public transport  Network and Timetable Exchange (NeTEx)  Part 1: Public transport network topology exchange format 2014-05-14 (2) EN 12896-1:2016 Public transport. Reference data model. Common concepts (Transmodel) For the intended particular usage, a harmonised specific transmodel profile as is provided for in the technical documents referred to in Appendix O, index 1. 7.2.1.1.2. Rules for the input and self-assessment of accessibility data The rules for the input and self-assessment of accessibility data shall be the following: (1) entities that collect the accessibility data relative to assets need not be independent from the daily management of those assets; (2) during the first collection of accessibility data pursuant to the entry into force of Commission Implementing Regulation (EU) 2019/772 (*1), the state of conformity of stations to this TSI may be inventoried as unassessed; (3) where a station, or elements thereof, undergoes an upgrade, renewal work or any type of work foreseen by a national implementation plan for this TSI, the corresponding accessibility data shall be updated, including the state of conformity to this TSI, where relevant; (4) the state of conformity to this TSI may be updated on the basis of an ISV as described in point 6.2.4 of this TSI; (5) the working order of the equipment does not need to be inventoried. A data collection tool, the operating modes of which are described in the technical documents referred to in Appendix O, index 2, shall be made available by the Commission. Alternatively, where structured accessibility data exist and may be converted to the harmonised profile, those data may be transferred after conversion. The methodology for the conversion of existing accessibility data and the communication protocol are provided for in the technical documents referred to in Appendix O, index 3. 7.2.1.1.3. Rules for consultation From the ERSAD: (1) the public shall be able to access information from a public website hosted by the European Union Agency for Railways; (2) registered national authorities shall be able to retrieve all accessibility data that are relevant to the Member State; (3) the Commission and the Agency shall be able to retrieve all accessibility data. The ERSAD database hosted by the Agency shall not be linked to other database(s). 7.2.1.1.4. Rules for the management of user feedback Feedback from users may take the form of: (1) institutional feedback from users associations, including organisations representing persons with disabilities: existing structures may be used as long as they include representatives from organisations of persons with disabilities and persons with reduced mobility and reflect the situation at an appropriate level, not necessarily at a national level. The procedure for giving user feedback shall be organised so as to permit the participation of those organisations on an equal basis; (2) individual feedback: website visitors shall be provided with the possibility to report incorrect information about accessibility data regarding a particular station and get an acknowledgement that their comment has been received. In both situations, the feedback from users shall be adequately considered by the entity(ies) responsible for collecting, maintaining and exchanging the data. (*1) Commission Implementing Regulation (EU) 2019/772 of 16 May 2019 amending Commission Regulation (EU) No 1300/2014 as regards inventory of assets with a view to identifying barriers to accessibility, providing information to users and monitoring and evaluating progress on accessibility (OJ L 139 I, 27.5.2019, p. 1)." (3) The following Appendix is added: Appendix O List of technical documents Index No Label 1 Harmonised specific Network and Timetable Exchange (NeTEx) profile used for the description of stations. 2 Data collection tool operating modes 3 Methodology for the conversion of existing accessibility data including description of the external interface and of the communication protocol. (*1) Commission Implementing Regulation (EU) 2019/772 of 16 May 2019 amending Commission Regulation (EU) No 1300/2014 as regards inventory of assets with a view to identifying barriers to accessibility, providing information to users and monitoring and evaluating progress on accessibility (OJ L 139 I, 27.5.2019, p. 1).